In this action plaintiff seeks a judgment annulling the marriage of the defendants, which took place in 1953, upon the alleged ground that defendant Argondizza and plaintiff were married in 1932 by agreement and that a child was born to them in 1934. Other than admitting a ceremonial marriage between the defendants and the birth of the afore-mentioned child, the answer consists of a general denial. Defendants appeal herein from an order on reargument which, among other things, directed the examination of defendant Argondizza, upon “Item 1.”, as therein modified. Order modified by adding provisions to the effect that the examination shall be limited to events and acts other than those relating •to the sexual relations between plaintiff and defendant Argondizza. As so modified, order affirmed, without costs; the examination to proceed on five days’ notice. While the special circumstances in this case warrant an exception to our usual rule against allowing general examinations of parties in matrimonial actions, it is unnecessary to plaintiff’s cause of action to inquire into the matters excluded by our determination. (Dodge v. Campbell, 135 Mise. 644, 651, affd. 229 App. Div. 534, affd. 255 N. Y. 622; Appelbaum v. Appelbaum, 273 App. Div. 966; Immerman v. Immerman, 230 App. Div. 458.) Nolan, P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ., concur.